 

AO 245B (Rev. 05)'15/2018) ludgrnent in a Criminal Petty Case (Modifled)

 
 

 

UNITED STATES DISTRICT COU: T JAN @ wm
soUrHERN DlsrRlcr or CALIFORNIA ; '

 

 

 

 

CLEHK US Di:":`TFllCT COUFIT

United States of America JUDGMENT IN§@LGIHMINNIDCCMS LlEQ_lji\;’_l'“,»
V. (For Offenses Committed.Grior_Ahen»Novemben.l,»1\98,7.) a gill;jf)...

Christopher Damian RamOS_LOVatO Case Number: 3219~mj~20060-LL

Anthony Edward Colombo

Dej?zndant 's Attorney

REGISTRATION NO. 82131298

THE DEFENDANTZ
pleaded guilty to count(s) l Of COmplaint

|:| Was found guilty to eount(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs)
811325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

l:| The defendant has been found not guilty on eount(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
rl`he defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: Sl() WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, January 9, 2019
Date of Imposition of Sentence

`-~....../

HONORABLE LINDA LOPEZ
UNITED STATES MAGISTRATE JUDGE

3:19-mj-20060-LL

 

